I cannot agree with the majority that the balance in the credit union account on the date of marriage should be credited to the estate of Michele Jenkins. If, as found by the majority, the intent of the parties was "to pool their earnings for their joint benefit and for the benefit of their children after the marriage," the sum credited to the estate of Michele Jenkins should be the lesser of the balance in that account on the date of marriage, or the lowest balance subsequent to marriage.
I concur with the majority that the balance of the credit union account should be divided equally between the two estates.